Name: Commission Implementing Regulation (EU) 2019/149 of 30 January 2019 amending Implementing Regulations (EU) 2015/1108 and (EU) No 540/2011 as regards the conditions of use of vinegar as a basic substance (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: chemistry;  marketing;  means of agricultural production;  agricultural policy
 Date Published: nan

 31.1.2019 EN Official Journal of the European Union L 27/20 COMMISSION IMPLEMENTING REGULATION (EU) 2019/149 of 30 January 2019 amending Implementing Regulations (EU) 2015/1108 and (EU) No 540/2011 as regards the conditions of use of vinegar as a basic substance (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular Article 23(5) in conjunction with Article 13(2) thereof, Whereas: (1) Commission Implementing Regulation (EU) 2015/1108 (2) approved vinegar as a basic substance for uses as fungicide and bactericide and included it in Part C of the Annex to Commission Implementing Regulation (EU) No 540/2011 (3). (2) In November 2016, Charbonneaux-Brabant SA submitted to the Commission an application for the extension of the use of vinegar as herbicide in accordance with Article 23(3) of Regulation (EC) No 1107/2009. (3) The Commission asked the European Food Safety Authority (the Authority) for scientific assistance. On 4 August 2017, the Authority presented to the Commission a technical report on the extension of the use of vinegar in plant protection as herbicide (4). The Commission presented the review report to the Standing Committee on Plants, Animals, Food and Feed on 23 October 2018 and the draft of this Regulation on 12 December 2018. (4) It has appeared from the examinations made that vinegar may be expected to satisfy, in general, the requirements laid down in Article 23 of Regulation (EC) No 1107/2009, in particular with regard to the use as herbicide which was examined and detailed in the review report. Therefore the use of vinegar as herbicide should be allowed. Moreover, given the fact that a new use of vinegar is being permitted, it is acceptable to allow other possible uses of vinegar as referred to in the latest version of the review report for vinegar. It is therefore appropriate to revoke the current restriction for use only as a fungicide and a bactericide. (5) In accordance with Article 13(2) of Regulation (EC) No 1107/2009 in conjunction with Article 6 thereof and in the light of current scientific and technical knowledge, it is, however, necessary to respect certain conditions for use. (6) Implementing Regulations (EU) 2015/1108 and (EU) No 540/2011 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Implementing Regulation (EU) 2015/1108 Annex I to Implementing Regulation (EU) 2015/1108 is amended as set out in Annex I to this Regulation. Article 2 Amendment to Implementing Regulation (EU) No 540/2011 The Annex to Implementing Regulation (EU) No 540/2011 is amended as set out in Annex II to this Regulation. Article 3 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Implementing Regulation (EU) 2015/1108 of 8 July 2015 approving the basic substance vinegar in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market, and amending the Annex to Commission Implementing Regulation (EU) No 540/2011 (OJ L 181, 9.7.2015, p. 75). (3) Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (OJ L 153, 11.6.2011, p. 1). (4) EFSA (European Food Safety Authority), 2017. Technical report on the outcome of the consultation with Member States and EFSA on the basic substance application for vinegar for extension of use in plant protection as a herbicide. EFSA supporting publication 2017: EN  1281. 42 pp. doi:10.2903/sp.efsa.2017.EN  1281. ANNEX I In Annex I to Implementing Regulation (EU) 2015/1108, the entry in the fifth column Specific provisions is replaced by the following: Vinegar shall be used in accordance with the specific conditions included in the conclusions of the review report on vinegar (SANCO/12896/2014) and in particular Appendices I and II thereof. ANNEX II In the Annex to Implementing Regulation (EU) No 540/2011, the entry in the sixth column Specific provisions of row number 5, vinegar, of the table in Part C is replaced by the following: Vinegar shall be used in accordance with the specific conditions included in the conclusions of the review report on vinegar (SANCO/12896/2014) and in particular Appendices I and II thereof.